 BISCAYNE TELEVISION CORPORATION437Biscayne Television CorporationandLocal No. 666, Interna-tionalAlliance of Theatrical Stage Employees and MovingPicture Machine Operators of the United States and Canada,AFL-CIOBiscayne Television CorporationandLocal 780, InternationalAlliance of Theatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada,AFL-CIOBiscayne Television CorporationandMotion Picture Film Edi-tors,Local 780, International Alliance of Theatrical StageEmployees and Moving Picture Machine Operators of theUnited States and Canada,AFL-CIO,PetitionerandNationalAssociation of Broadcast Employees and Technicians, AFL-CIO.Cases Nos. 1?-CA-494, 12-CA-587, and 12-RC-348.No-vember 30, 1959DECISION AND ORDEROn May 5, 1959, Trial Examiner Sidney Lindner issued his Inter-mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the copy of the Inter-mediate Report attached hereto.Thereafter, the Respondent filedexceptions to the Intermediate Report and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman Leedom and Members Rodgers and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered the In-termediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommen-dations of the Trial Examiner, as modified herein.We agree with the Trial Examiner that the Respondent, through itssupervisors, Strul and Struzzieri, violated Section 8(a) (1) of the Actby the following conduct :a.In context with the other unfair labor practices found herein,interrogating employees as to their union membership and activities,requesting them to withdraw their union membership applications,and asking them to vote against the Union.b.Advising employees that opportunities to become a director orto be promoted to the management level would not be as good if theyJoined the Union.125 NLRB No. 44.535 828-60-vol. 125-29 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDc.Threatening a reduction in force and dissolution of the newsdepartment if the Union were successful in the election.d.Refusing Lipari a letter of recommendation because the Unionhad filed unfair labor practice charges against the Respondent.We further agree with the Trial Examiner that the election in CaseNo. 12-RC-348, held for the three employees in the film editing de-partment, should be set aside.'However, in so holding we do notrely on the Respondent's conduct prior to August 12, 1958, the execu-tion date of the consent-election agreement.We rely instead only onStruzzieri's interrogation of Hirsch on August 18, 1958, as to whathe was going to do about the Union, and Struzzieri's reply, on beinginformed that Hirsch intended to vote "No," that the decision was"good," and that the Respondent could cut down on the film load andlet a man go.2We find that this conduct constituted interferencewith the election.THE REMEDYHaving found that the Respondent has engaged in unfair laborpractices, we shall order it to cease and desist therefrom and to takecertain affirmative action designed to effectuate the policies of the Act.We have found, in agreement with the Trial Examiner, that theRespondent unlawfully discriminated against. Cal Marlin, CharlesFiler, and Joseph Lipari by discharging them, and against JayWeand by demoting him. However, it appears that since the date ofthe discharges and the demotion the Respondent may have perma-nently altered its method of operations, so that it no longer requires thesame number of employees in its news department as it did prior tothe discharges and the demotion. It is therefore possible that some ofthese employees might have been affected in such a curtailment ofoperations, absent the Respondent's unfair labor practices.Therecord, however, furnishes no basis for determining the order inwhich these employees might have been discharged or demoted.Un-der these circumstances, we shall order the Respondent to offer theseemployees immediate and full reinstatement to their former or sub-stantially equivalent positions,3 without prejudice to their seniorityand other rights and privileges, and in the event that there is insuf-ficient work for Marlin, Filer, and Lipari, or in the event that Weand's.former position has been discontinued, we shall order the Respondent.to dismiss, if necessary, all persons newly hired after the Respondent'sdiscrimination.If there is not then sufficient work available forthem, all available positions shall be distributed among all of the.eligible employees without discrimination against any employee be-1 In Case No.12-RC-347, the employees who were the subject of 8(a) (3) charges hereinvoted in a simultaneous election held for the employees in the film-editing department.That election is not in issue in the instant proceeding.2The Great Atlantic and Pacific Tea Company,101 NLRB 1118,at 1120-1121.8The Chase National Bank of the City of New York,etc.,65 NLRB 827. BISCAYNE TELEVISION CORPORATION439cause of concerted activities, in accordance with the system of sen-iority or other nondiscriminatory practice heretofore applied by theRespondent in the conduct of its business.The Respondent shallplace those employees, if any, for whom no employment is available,on a preferential list, with priority in accordance with such system ofseniority or other nondiscriminatory practice heretofore applied bythe Respondent in the conduct of its business, and thereafter offerthem reinstatement as such employment becomes available and beforeother persons are hired for such work 4We shall also order the Respondent to make whole those employeesagainst whom it has discriminated for any losses that they may havesuffered because of the Respondent's discrimination, by payment toeach of them of a sum of money equal to the amount that he normallywould have earned as wages from the date of such discrimination tothe date of the offer of reinstatement, or placement on a preferentiallist, as the case may be, less his net earnings during said period,5 thebackpay to be computed on a quarterly basis in themanner estab-lished by the Board in F.TT7.Woolworth Company.6Earnings in oneparticular quarter shall have no effect upon the backpay liability forany other such period.We shall also order the Respondent to pre-serve and make available to the Board, upon request, payroll andother records necessary to determine employment rights and theamount of backpay due.As it is possible, however, thatone or;noreof these employees mighthave been discharged in the reduction of the work force even if theRespondent's selection has been made on a nondiscriminatory basis,this possibility will be taken into consideration in determining theamounts of backpay due to these employees,in compliancewith ourOrder herein?ORDERUpon the entire record in this case, and pursuant to Section 10 (c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, Biscayne Tele-vision Corporation, its officers, agents, successors, and assigns, shall:1.Cease and desist from :(a)Discouraging membership in Locals Nos. 666 and 780, Interna-tional Alliance of Theatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada, AFL-CIO, orin any other labor organization of its employees by discharging, re-fusing to reinstate, reducing wages, and changing jobs or in any other*Cleaver-BrooksMfg. Corporation,120 NLRB 1135, 1136-1137.5 CrossettLumber Company, 8NLRB 440.9 90 NLRB 289.7 Cleaver-Brooks Mfg. Corporation,footnote4,supra. 440DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanner discriminating against them in regard to hire or tenure ofemployment or any term or condition of employment.(b) Interrogating its employees as to their union membership andactivities, or requesting them to withdraw their union membershipapplications, or asking them to vote against the Union, in any mannerwhich tends to restrain, coerce, or interfere with them in the exerciseof their rights guaranteed in Section 7 of the Act, and advising em-ployees that opportunities to become a director or to be promoted tothe management level would not be as good if they joined the Union;threatening a reduction in force and the dissolution of the news de-partment in reprisal for selection of the Union; refusing employeesletters of recommendation because the Union filed unfair labor prac-tice charges against the Respondent, or in any other manner inter-fering with, restraining, or coercing its employees in the exercise ofthe right to self-organization, to form labor organizations, to join orassist the above-named or any other labor organization, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities for the purpose of collective bargainingor other mutual aid or protection as guaranteed in Section 7 of theAct, and to refrain from any and all such activities, except to theextent that such rights may be affected by an agreement requiringmembership in a labor organization as a condition of employment asauthorized in Section 8(a) (.3) of the Act.(c) Interfering with its employees' rights to an uncoerced Boardelection.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer Cal Marlin, Charles Filer, Joseph Lipari, and Jay Weandimmediate and full reinstatement to their former or substantiallyequivalent positions without prejudice to their seniority or otherrights and privileges previously enjoyed and make each whole forany loss of pay each has suffered by reason of the discriminationagainst him, in the manner set forth in the section in the IntermediateReport entitled "The Remedy," as modified herein.(b)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay due andthe right to reinstatement under the terms of this RecommendedOrder.(c)Post at its station inMiami, Florida, copies of the noticeattached hereto marked "Appendix." 8Copies ofsaid notice, to bee In the eventthat thisOrder is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords"Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order." BISCAYNE TELEVISION CORPORATION441being duly signed by Respondent, be posted immediately upon receiptthereof and be maintained by it for 60 consecutive days thereafter inconspicuous places where notices to employees are customarily posted.Respondent shall take reasonable steps to insure that such notices arenot altered, defaced, or covered by any other material.(d)Notify the aforesaid Regional Director in writing, within 10days from the date of this Order, what steps the Respondent has takento comply herewith.IT IS FURTHER ORDERED that the election held on August 22, 1958,among employees in Respondent's film-editing department be set asideand that Case No. 12-RC-348 be remanded to the aforementionedRegional Director for the Twelfth Region for the purpose of conduct-ing a new election at such time as he deems that circumstances permitthe free choice of a bargaining representative.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify you that :IVE WILL NOT discourage membership in Locals 666 and 780,International Alliance of Theatrical Stage Employees and Mov-ing Picture Machine Operators of the United States and Canada,AFL-CIO, or in any other labor organization of our employees,by discharging or in any other manner discriminating againstthem in regard to their hire or tenure of employment or any termor condition of employment.WE WILL NOT interrogate our employees as to their union mem-bership, or request them to withdraw their union membershipapplications, or ask them to vote against the Union, in any man-ner which tends to restrain, coerce, or interfere with them in theexercise of their rights guaranteed under the National LaborRelations Act, as amended; advise employees that opportunitiesto become director or to be promoted to the management levelwould not be as good if they joined the Union; threaten a reduc,tion in force and dissolution of the news department in reprisalfor selection of the Union; refuse employees letters of recom-mendation because the Union filed unfair labor practice chargesagainst us; or in any other manner interfere with, restrain, orcoerce our employees in the exercise of their right to self-organi-zation, to form labor organization, to join or assist the above-named Unions, or any other labor organization, to bargain col-lectively through representatives of their own choosing, and toengage in other concerted activities for the purpose of collective 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDbargaining or other mutual aid or protection, and to refrain fromany or all such activities except to the extent that such right maybe affectedby anagreement requiringmembershipin a labororganizationas authorized by Section 8(a) (3) of the Act.WE WILL NOT interfere with our employees' rights toan unco-erced Board election.WE WILL offer Cal Carlin, Charles Filer, Joseph Lipari, andJay Weand immediate and full reinstatement to their former orsubstantially equivalent positions without prejudice to their sen-iority or other rights and privileges previously enjoyed by themand make them whole for any loss of earnings resulting from ourdiscrimination against them.All our employees are free to become or remain members of theabove-named or any other labor organization.BISCAYNE TELEVISION CORPORATION,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF TILE CASEThis proceeding, with all parties represented, was heard before the duly desig-nated Trial Examiner in Miami, Florida, on November 12, 13, 14, 15, and 17, 1958,on the amended complaint of the General Counsel and the amended answer ofBiscayne Television Corporation, herein called the Respondent.The issues litigatedwere whether the Respondent violated Section 8(a)(1) and (3) of the Act andwhether an election conducted on August 22, 1958, should be set aside and a rerunelection be held.The parties waived oral argument.A brief has been receivedfrom counsel for the Respondent and has been duly considered.Upon the entire record, and from my observation of the witnesses, I herebymake the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTBiscayne Television Corporation, a Florida corporation, has its principal officeand place of business in North Bay Village, Miami, Florida, where it is now andat all times material hereto has been engaged in the business of radio and televisionbroadcasting.Its range includes south Florida and adjacent United States territoryand foreign countries.Itsprograms are sponsored by local and nationally soldproducts.Itutilizes the services of both the Associated Press and the UnitedPress.Its annual gross revenue is in excess of $500,000. I find,based on thesefacts which Respondent admitted in its answer,that the Respondent is engaged incommercewithin themeaning ofthe Act.II.THE LABOR ORGANIZATIONS INVOLVEDLocal No. 666,International Alliance of Theatrical Stage Employees and MovingPictureMachine Operators of the United States andCanada, AFL-CIO (herein-after referred to as Local 666 and the Union),and Local 780, InternationalAlliance of Theatrical Stage Employees and Moving Picture Machine Operators BISCAYNE TELEVISION CORPORATION443of the United States and Canada, AFL-CIO (hereinafter referred to as Local 780and the Union), are labor organizations within themeaningof Section 2(5) of theAct.M. THE UNFAIR LABOR PRACTICESA. Organizationof the film-editingand news department employees;interference,restraint,and coercionBiscayneTelevision Corporation,also knownby its call letters WCKT,went intooperation on August29, 1956.Cal Marlin, a photographer-reporter,became employedby theRespondent inSeptember 1956.His alleged discriminatory discharge will bediscussed in detailhereinafter.Marlin testified thatsometimeinMay 1958, on behalf of other em-ployees aswell as himself, he wrote a letter to ArthurBigman,business agent ofLocal666, inquiringabout the Union.As a result,a meeting was held on June29 atthe BiscayneTerrace HotelinMiami, attendedby Bigmanas well as Marlin,Jay Weand, Charles Filer, Ben Silver,and JoeLipari fromRespondent's news depart-mentand PeterBarton,Charles Folds, and Herb Hirsch from Respondent's film-editing department.Bigman explained the purposes and operation of the Union.Aquestionsessionfollowed, at the conclusion of which all of the employees who werepresentsigned applications for membership in the Union.On July 11, Bernard Mamet, attorney for the Union, spoke to Charles Kelly,stationmanager of WCKT, on the long-distance telephone from Chicago,Illinois.Mamet advised Kelly that the Union represented all of the photographer-reportersin the news department and the film editors in the film-editing department andrequestedrecognitionof the Union.Shortly thereafter Kelly called Frank Struzzieri, Respondent's film buyer andsupervisor of the film-editing room, and Eugene Strul, news director and supervisorof the photographer-reporters, to his office and told them of the telephone call hehad just received from Mamet.Struzzieri testified that Kelly asked if there was any truth to therepresentationsmade by Mamet. Struzzieri told Kelly he did not know but that he would find out.Strul testified that Kelly asked him to inquire among the employees in order to findout if the news department was 100 percent organized and further to inquire whatmotivated the employees' desire to join the Union.Struzzieri lost no time in carrying out Kelly's orders.He admitted that hecalled Peter Barton at the latter's home on Sunday and asked if he had signed aunioncard.Barton told him that he had, as had employees Charles Folds andHerb Hirsch. Struzzieri also admitted that he told Barton he was very disappointedand that he did not think Barton had to joina union.Barton told Struzzieri he felthe had to go along with the employees in the news department but that he wouldlook into the matter very thoroughly before he made any further move. Struzzieriasked Barton if he would like to discuss the Union further with him and Bartonsaid he would.On July 14, Barton saw Struzzieri in his office where they again talked about theUnion.Struzzieri repeated that he was disappointed to think that Barton had tojoin the Union, particularly since Respondent had given him many benefits includinghospitalization, free insurance, and periodic pay raises in accordance with his ability.Struzzieri beseeched Barton to go home and talk over with his family the questionof joining the Union before he made up hismind.Bartonsaid he would.Charles Folds, a film editor in the Respondent's employ for approximately 8months, testified that he was called into Struzzieri's office on July 14.Struzzieritold Folds he did not have the right to question him about the UP-ion, and that hedid not have to answer any questions. Struzzieri wanted to know Folds' reasonfor joining.Struzzieri called to Folds' attention their correspondence when Foldsapplied for employment with the Respondent, noting that Folds did not show anyintention of wanting to join the Union but rather indicated that he would like tobecome a director or manager at station WCKT. Struzzieri told Folds his chancesof becoming a director or being promoted to the management level would be hurtifhe joined the Union. Struzzieri questioned Folds as to the happiness of HerbHirsch, the third employee in the film-editing department.Struzzieri told Foldsthat if the Union was successfulin organizingthe employees there could be a cutbackin the use of film witha resulting decrease in employeesand that if Hirsch wasunhappyhe could be let go.On July 17 Folds wasagain summonedto Struzzieri's office.Struzzieriinquiredif he had made up hismindas to whether or not hewas goingto join the Union.Folds replied that he had thought it over and that he wasnot going to join.Struzzieritold Folds that Kelly would be very happyto hear that.He volunteered 444DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat he did not believe that Barton was going to join either and mentioned thatHerb Hirsch could go right ahead and join the Union.Folds, who had been inthe Respondent's employ approximately 31months, testified that he then inquiredabout a pay raise, mentioning that the film load was getting heavy and he thoughthe was deserving of one. Struzzieri said, "I don't know about a raise now, butafter this all blows over I'll talk to you and then you'll probably get one, after itblows over."Folds further testified that about 2 hours before the Board election on August22 Struzzieri accosted him in the film-editing room and instructed him "to be sureand mark [your] `X' in the neither `box' on the ballot."Herbert Hirsch, an employee in the film-editing department for approximately 9months, testified that he was summoned to Struzzieri's office on July 14.Struzzieritold Hirsch he did not know if he had the right to ask him a certain question andthat if Hirsch wanted to leave, he could do so.Hirsch told Struzzieri he wouldstay.Struzzieri asked Hirsch what made him decide to join the Union.Hirschreplied that he had not yet decided to join any union because he had no ideawhat it had to offer and until he knew that, he could not say whether or not he wouldjoin.Hirsch explained to Struzzieri that the only reason he would ever join aunion was for the purpose of getting more money in his job and if he felt that theUnion could get him a sustained and substantial increase he would join, otherwisehe would not. Struzzieri also told Hirsch that while his chances of getting intomanagement were good they would not be as good if he joined the Union.Hirschfurther testified that on August 18 Struzzieri stopped him in the hallway at thestation, and inquired if he had yet made up his mind as to what he was going to doabout the Union.Hirsch replied that in thinking about the problem he had decidedthat under the existing conditions, that is to say, with his two fellow employeesdeciding against the Union he would also vote "no." Struzzieri told Hirsch hisdecision was "good."He mentioned that Respondent could cut down on the filmload and let a man go.Struzzieri admitted on cross-examination that after he talked with Barton, hecalled Kelly at his home and reported that the three men in the film-editing depart-ment had signed the union membership application cards.Struzzieri also admittedthat in subsequent conversations with Kelly on July 14 and 15 he made specificmention of the fact that he had been talking the employees out of joining the Union.Further Struzzieri admitted that in relating his previous experience with unions tohis employees he told them that when he was employed with the NationalBroadcasting Company in New York, the employees had voted to join the union butafter negotiations had been completed, he did not receive any benefits from theunion, that as a matter of fact he had to take a pay cut.He also stated he toldthe men he did not care to have a union represent him because if he thought hewas worth a salary of $200 a week he did not want the union to dictate to him thathe could only earn $100 a week.He advised the employees of the existing lawin the State of Florida with respect to union contracts and told them that since aclosed shop was not permitted in Florida they did not have to become members ofthe Union.He admonished them to go home and think the matter over, akddiscuss it with their parents.Struzzieri denied that he talked with Hirsch on July 14.He testified he talkedwith Hirsch on August 18 when the latter stopped him in the hallway at the studio.Hirsch, according to Struzzieri, asked for a raise and stated he would have to goon the side that gave him most money. Struzzieri testified he told Hirsch he wasnot free to discuss union activity and Hirsch would have to go back and talk it overwith his fellow employees.Struzzieri further testified that on August 22, the dayof the Board election, Hirsch again stopped him in the hallway and asked for araise.Struzzieri told Hirsch there was nothing he could do at the time, that hewas not free to talk about a raise, and that Hirsch volunteered that since Bartonand Folds indicated they would vote against the Union he would undoubtedly goalong with them. Struzzieri stated he merely shrugged his shoulders and toldHirsch he was not free to discuss anything with him and walked away. Struzzieridenied that he told Hirsch that all Respondent had to do was to cut down thefilm load and it could then let someone go.He further denied that he ever madeany remark similar to that to any employe,, and he also denied that in his conver-sation with Folds he ever mentioned that Folds would probably get a pay raise"when this blows over."Struzzieri did not impress me as a credible witness.On several material matters hefailed to testify in a forthright manner.He was evasive, displayed a lack of candor,and tried to fence with the General Counsel in his answers.He testified in a mannerwhich indicated to me more of a concern not to give answers unfavorable to the BISCAYNE TELEVISION CORPORATION445Respondent than to disclose the true facts as he knew them.Folds and Hirschimpressed me as honest and sincere witnesses.They testified in a calm, assured,and specific manner. I find that the conversations took place substantially astestified to by Folds and Hirsch.Strul embarked on a regular campaign of interrogation and persuasion againstthe Union shortly after Kelly requested him to find out if all the news departmentemployees were in favor of the union and what motivated them to join. Thus,Charles Filer, a photographer-reporter in the Respondent's employ from September1957 until August 12, 1958, and assigned to the 2 to 11 p.m. shift, testified thateither on July 11 or 14 Strul came into the editing room at the station where hewas working, and told him that Kelly was upset and unhappy about the men applyingfor membership in the Union. Strul requested Filer to withdraw his application,mentioning that if he did not, his job would be in jeopardy. Strul also told Filerthat there were plans for reorganizing the news department, to improve conditions,to provide for periodic pay increases, and if the employees stuck with the stationand forgot about the Union, they would all benefit.Filer testified that in a second conversation several weeks later, Strul asked ifhe had thought over what they had previously talked about and what he plannedon doing.Strul told Filer that one of the men had withdrawn his application andanother was planning to.He again asked Filer if he would withdraw his applica-tion.Strul reiterated management's displeasure with the "whole thing" and statedthat if Filer did not withdraw his application for membership in the Union, hisjob was in jeopardy.During the conversation, Strul mentioned that news depart-ment employees Jay Weand and Cal Marlin were the ringleaders and the instigatorsof the union organization among the employees.Filer was discharged on August 12.1Filer also testified that while visiting the station about a week before the Boardelection, he met Strul in one of the reception rooms.Among other things, Strultold Filer that it did not concern him much whether he withdrew his application formembership in the Union, but that management would like him to vote "no" in theBoard election..Joseph Lipari was employed by the Respondent as a photo-lab technician, underStrul's supervision from November 4, 1957, until his discharge on August 12, 1958.Lipari testified that July 14, 1958, was the first time that Strul came up to the labto see him since he started his employment. Strul told Lipari that he heard abouttheUnion, and that management "did not like the idea of this union."WhenLipari could not understand why and told Strul that "it has been a proven fact thatunions and management can get along," Strul retorted, "that is not the way we feelabout it."Strul asked why Lipari wanted a union.He replied for job and paysecurity.Strul, according to Lipari, said he did not have a thing to worry aboutbecause Strul knew he had been doing a good job. Strul also inquired if Liparicould repair freezo-units.2Lipari answered that he repaired projectors while in theservice and thought he could handle the freezo-units. Strul also told Lipari that ifthe Union was successful in organizing Respondent's employees, he was pretty sureitwould result in a reduction in force and Lipari would be laid off. The conversa-tion was concluded with Strul admonishing Lipari to think over what he said.Lipari was discharged on August 12.About a month later, Lipari in the courseof applying for jobs, returned to the station and asked Strul for a letter of recom-mendation.Strul told Lipari that he would have to see Kelly, but the latter wasnot there at the time.Lipari wanted to know what the "big deal" was, and whyStrul would not give him the letter, since he had given one previously to Carl Marlin..Strut replied that Marlin obtained his letter before the Union filed charges againstthe Respondent.Lipari did not get a letter of recommendation.Jay Weand commenced his employment with the Respondent in July 1956 as anews photographer.3 In May 1957 his title was changed to chief photographer, inwhich capacity he was the liaison between the news director and the other photog-raphers so far as transmitting orders and instructions. In addition he ordered andmaintained all photographic equipment, he ordered and processed films, he edited andsupervised the editing of film in order to obtain the best story possible from the shot3A separate section of this report will be devoted to the alleged discriminatory dis-charges of Filer, Marlin, and Lipari and the alleged discriminatory treatment of JayWeand.a This is a lighting unit used by cameramen working indoors. Previously such repairwork on freezo-units was being performed by Jay Weand.aWeand testified that the photographers in the news department did not becomeknown as photographer-reporters until Strul became the news department director. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDfilm, and from time to time went out to shoot film stories. In June 1958, for reasons.which will be discussed fully hereinafter, Weand was relieved of his liaison duties.As heretofore noted Weand attended the Biscayne Terrace Hotel meeting onJune 29 and signed an application for membership in the Union.Weand testified that at about the time the employees were engaged in unionorganization, Strul was recovering from an accident and Weand drove him to andfrom the station daily.Their conversations at various times veered toward theUnion.Weand further testified that Strul said management had received word thatall of the employees were interested in the Union and he did not think it could dothem any good.After some further talk on the merits of the Union, Strul toldWeand "he was afraid that if the Union came in [they] would dissolve the newsdepartment."Cal Marlin, who was instrumental in arousing employee interest in the Unionand who solicited the membership of new employee Dick Lobo,4 testified that whilehe was editing film on July 14, Strul came to where he was working and said hewas instructed to talk to Marlin and would do so within a day or two.On July 15 Strul talked to Marlin in the station rehearsal hall.Marlin testifiedthat Strul told him the Respondent was very much against the Union, that the em-ployees were making a bad mistake by associating with the Union, and that if theemployees insisted on being represented by the Union it would mean a reduction inforce in the news department and could probably result in the dissolution of thenews department so far as photography was concerned. Strul also told Marlin thatsince he knew he was the ringleader in the organization for the Union, he was notgoing to attempt to talk him into anything.Richard Lobo was employed in the Respondent's news department from July 7to September 3, 1958, when he entered the Army. Lobo testified that he was ap-proached by Marlin a few days after he started his employment and asked if hewould consider making an application for union membership along with the othermen who had already done so.Marlin left the application with Lobo, who ponderedthe question several days and then sent it directly to the union office in Chicago.Lobo further testified that within several days and to be specific on July 14, Strulmet with him in the property room adjoining the main studio at the station and in-quired if he was displeased with the station and the way his work was going; andwhether he had any gripes or complaints about his work to date.Lobo answeredthat he was very pleased with what he was doing and that he was being treated veryfair.Strul told Lobo he found out that he cast his lot with the other employeesin the news department and applied for membership in the Union.Upon Lobo'saffirmative reply, Strul said he was very discouraged with Lobo's actions, becausehe felt Lobo should have come to him if he had any complaints or gripes about theoperations.Lobo told Strul he did not have any complaints, that he had nothingagainst Respondent or Strut personally, but thought he would benefit by applyingfor union membership.Lobo testified that about a week later Strul approached him in the hallway ad-joining the news department and inquired if Lobo was not aware that Respondentwas in quite an uproar about the union activity going on in the news department.Strul continued that Respondent was very upset about the situation and it was con-templating either a major reduction in force or abolishing the news operation.Hesaid that if he was ordered to make a cutback in staff he did not know who would belet out. It might be the more experienced men or those at the "bottom of the list."Strul reminded Lobo that he was on the bottom of the list.About the first week in August, Strul engaged Lobo in another conversation.Lobo testified that Strul asked if he knew how things were going. Lobo replied thathe did not, because he did not know what Strul was referring to. Strul then saidLobo would be happy to know that two men from the film-editing department andtwo men from the news department had reconsidered and were thinking of with-drawing their applications for union membership. Strul remarked that the trendwas toward nonunion.He inquired if Lobo would not reconsider his decision re-garding the application and ask for its return.Strul then made some reference to "troublemakers" in the department. Strulasked if Lobo knew who his supervisor was.When Lobo answered that it wasStrul, the latter remarked that Lobo did not have to take any direct orders fromWeand. Strul inquired if Weand was "pressuring" Lobo and telling him what to do.Lobo also testified that about a half hour before the Board election on August 22,Strul talked to him in the hallway adjoining the rehearsal room in which the electiontook place.Strul asked Lobo if he knew that someone had gone to Kelly that dayand had attempted to make a "deal"; that another man told him he was not suretLobo commencedhis employment with Respondent on July 7, 1958. BISCAYNE TELEVISION CORPORATION447of his vote; and that the employees in the film-editing department were 100 percentagainst the Union and would vote that way. Lobo replied that he was not awareof all of this and had not yet made up his mind how he would cast his ballot. Strulfinally asked Lobo if he would not reconsider and come on Respondent's side.Ben Silver, a photographer-reporter in the news department for about a year anda half, testified that several weeks after the union organization meeting of theemployees, Strul asked him if the information he had, that 100 percent of the newsdepartment employees were represented by the Union, was correct.Silver alsotestified that about a week later he inquired of Strul what would happen if the menvoted in favor of the Union. Strul replied that he was not sure but it might meanthe end of the news department "as we know it." Silver and Strul had several otherconversations regarding the Union, in one of which Silver asked whether any menwould be fired or laid off and Strul answered "possibly."Subsequent to the Board election Strul told Silver he was surprised that he votedfor the Union since he had the impression from their previous conversations thatSilver favored the Respondent.Strut admitted questioning the employees in the news department about theirapplications for membership in the Union, and what motivated them to do this.He alsoadmitted that he asked various employees to reconsider their applicationsand in explanation stated he felt they could not derive any benefits from the Unionwhich they were not already receiving from the Respondent.Strul denied that he told Filer his job was in jeopardy if he continued with hisunionactivity and that he had plans to enlarge the news department.Strul denied that while talking with Lipari he made any statement that wouldconvey the meaning that Respondentwas goingto lay off any employee and morespecifically Lipari, because of union activity.With regard to Weand's testimony, Strut testified that they had a few briefexchanges regarding the Union in their trips to and from the studio.He deniedthat he told Weand that if Kelly could convince Nils Trammel, Respondent's presi-dent and general manager, the news department would be abolished by Kelly ifthe Union was successful.Further, he categorically denied that he ever entertainedthe idea of abolishing the news department.Strul testified he was aware that Marlin was one of the ringleaders in the unionactivity and that was one of the reasons he did not talk to Marlin until July 15.He denied he told Marlin the Respondent was against the Union and would cut backthe news department if the Union organized the employees.Strul testified that Silver continually questioned him about what was goingto happen and what Respondent would do because of the union activity among theemployees.He stated he told Silver he had no knowledge of what was going tohappen and that nothing could be done about the union activity. Strul deniedhe told Silver he was not sure of what was going to happen but that it might bethe end of the news department "as we know it."Concerning Lobo's testimony, Strul denied that he said anything about Respondentbeing in an "uproar" over the union activity of its employees, or that a cutback wasin the offing if such activity continued and that Lobo might be a victim because hewas on the bottom of the list.I do not credit Strul's denials.From his demeanor on the witness stand, he didnot impressme as acredible witness.His testimony was inconsistent in severalrespects and was lacking in candor. I have the definite impression that Struldid not disclose the true facts as he knew them, but rather was concerned primarilywith givinganswersmost favorable to his employer. I find based on the testimonyof Lobo, Lipari, Marlin, Weand, Filer, and Silver, which I credit, that Strul engagedin the conversations as testified to by them and made the statements attributedto him.On the basis of the foregoing and the record as a whole, I find that Strul andStruzzieri exceeded the permissible "free speech" limits set forth in the Act. Ifurther find that Respondent by the conduct of Strul and Struzzieri interrogatingthe employees as to theirunionmembership and activities; 5 advising employees5While interrogation is not unlawfulperse,itslegality depends, as the Board statedinBlue Flash Express. Inc.,109 NLRB 591, 593, "whether, under all the circumstances,the interrogation reasonably tends to restrain or interfere with the employees in theexercise of rights guaranteed by the Act." InBlue Flashit was pointed out by the Boardthat the interrogation had a legitimate purpose, was accompanied by assurances againstreprisals,and occurred in an atmosphere free fromhostility tounions.Here,the interro-gation did not stand alone butoccurredin a contextof threats,promise of benefit, andrequests to withdraw union membership applications and to vote against the Union. Suchinterrogation is coercive. -448DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat opportunities to become a director or to be promoted to the management levelwould not be as good if they joined the Union; threatening a reduction in force anddissolution of the news department "as we know it"; requesting employees to with-draw theirunionmembership applications; asking employees to vote against theUnion; and refusing Lipari a letter of recommendation because the Union filedunfair labor practice charges against the Respondent, interfered with, restrained,and coerced its employees in the exercise of their statutory rights in violation ofSection 8(a) (1) of the Act.B. The discharges on August 12, 1958The complaint as amended at the hearing alleges that Respondent did select fordischargeMarlin, Filer, and Lipari, or otherwise decided to reduce the number ofitsemployees for the reason that the employees had authorized the Union torepresent them for purposes of collective bargaining or had engaged in other con-certed activities for the purpose of collective bargaining or other mutual aid orprotection.The Respondent's answer denies the said allegation and affirmatively avers that itdischarged the employees because it is economically unsound to retain six employeesto do work that could be performed by three.Following its request to bargain made by Mamet on July 11 in his telephoneconversation with Kelly, the Union on July 14 filed petitions for certification ofrepresentatives in Cases Nos. 12-RC-347 and 348 on behalf of the employees inthe news department and film-editing . department, respectively.As previously found, contemporaneously with the Union's request to bargain,the Respondent embarked on its campaign of interference, coercion, and threats ofloss of jobs to individuals, as well as the overall threat of dissolution of the newsdepartment "as we know it," which it continued up to a half-hour before the Boardelection.On August 8, a conference was held to discuss stipulations for certification uponconsent election in the above-enumerated cases, attended by Alfred McCarthy,attorney for the Respondent, Mamet, attorney for the Union, and representativesof the various parties, including Kelly and Strul for the Respondent and Board FieldExaminer Strickland.While oral agreement was obtained on the appropriate unit,the payroll period for eligibility (August 2, 1958), and the date of the election(August 22, 1958), Kelly did not sign the stipulations at the meeting, but askedfor the weekend to think over whether the positions of several employees should beincluded in the unit.The Respondent furnished a list of eligible employees to votein the election which included Barton, Folds, and Hirsch in the film-editing depart-ment and Lipari, Weand, Marlin, Filer, Silver, and Lobo in the news department.By letter dated August 12, McCarthy sent Strickland the signed stipulations 6 andnoted that, "the list of eligible employees in both cases which was furnished to youand the associations' representatives last Friday remains unchanged."On the morning of August 12, without prior notice to the employees involved,without discussion with the Union even though the parties were together at themeeting on August 8 as described previously, and in spite of McCarthy's notationregarding eligible employees in his letter above, the Respondent terminated theservices of Marlin, Filer, and Lipari.Lipari testified without contradiction, that on August 12 he was called into thestation by Strul, who told him he did not like the job he had to do, but that Marlinand Filer were also being laid off and Lipari was handed a termination notice.Lipari said, "I guess this comes from union activity," which Strul denied.Lipariasked Steil how he accounted for Marlin being laid off rather than Lobo since Marlinhad much more seniority.Strul answered that Marlin did not write, whereasLobo did.Filer, who was employed on the 2 to 11 p.m. shift, testified without contradictionthat about 9 a.m. on August 12, Strul's secretary called him at home to come rightout to the station.Upon arrival, Filer was given a termination notice, and a checkfor 2 weeks' pay in advance.? Strul told Filer he was afraid this was coming upand hated to see him go, mentioning that he did not know what the future wouldhold or what Respondent could promise him, but he would be given the firstopportunity if it ever hired back again.a They already had been signed at the August 8 meeting by the union representatives.* All three employees received 2 weeks' pay in advance with the termination notice.It should be noted that August 12 was a Tuesday. Respondent's payroll period beginson Monday, ends on Saturday and the employees were paid every other Thursday. BISCAYNE TELEVISION CORPORATION449Filer inquired if there was anything wrong with his work. Strut said that hence-forth all photographers would be required to have a college degree in journalism.Filer also testified that prior to August 12 he had no notice, nor was he given anyidea that he was to be discharged.Marlin testified that Strut handed him an envelope containing the terminationletter.8Strut told Marlin he was sorry but "that is the way it was." Strut alsotoldMarlin he would have first consideration for any new job.It is worthy of note that the original draft of the notice of termination was dic-tated jointly by Kelly and McCarthy in the latter's office on August 8, before theysat down to meet with Board Field Examiner Strickland and the Union's repre-sentatives, where as previously found they discussed the employees eligible to votein the Board election and included Marlin, Filer, and Lipari in this category.In support of its defense, it is the Respondent's main contention that with thecoming of Wayne Fariss to the station on July 1, 1958, to telecast the news, "faceto face," the use of the "rear screen" was abandoned causing a drop in the numberof films used, and since most of the film was shot for the 6:30 news program (Fariss'spot), it was an economic waste to keep five photographers in Respondent's employ.Thus Kelly testified that in the middle of June he discussed with Strul the factthat Respondent had a newcaster (Fariss) which made it possible to go forwardwith their plan to lay off Marlin, Filer, and Lipari and it was decided to do this whenthe news department completed its vacation schedule and when it finished filming thedocumentaries.Strut testified that the joint decision participated in by Kelly and himself, "todefinitely fire was certainly undertaken" about 2 weeks before July 17 when Kellywent on vacation. Strul went on to testify that in April 1958 "the idea [itself] wasfirmed up" that if Respondent could get the right man, a personality type, to do thenews show it would cut back on the photographic material and definitely make thecutback.In spite of Strut's testimony above and the fact that Respondent claims to haveknown in the middle of June that it would obtain Fariss' services starting July 1,9itnevertheless hired a replacement for photographer Tom Collins who quit the lastweek in June or the first week in July. Strul's testimony in this regard is quiteconfused and is as follows:Q. Now, how many photographer-reporters did you have in April of '58?A. In April of '58?Q. Yes; you had Collins-A.Well, there were five photographer-reporters at that time, I believe.Wehad lay Weand, and Tom Collins then Silver, Cal Marlin.Q. And you had a need for each of those men?A. In April; yes.8 The notices of termination were similar for all three employees, except that in the caseofMarlin it contained a clause dealing with vacations and vacation pay. It read asfollows :AucusT 12, 1958.NOTICE OF TERMINATION TO: Mr. Cal MarlinFor some months, as you probably know, we have been giving serious considera-tion to cutting down on the amount of photography to be used in our newscasts. Infact when we engaged our present 6:30 newscaster we had this in mind and sincethat time have cut down on the amount of photography used in connection withnews programs.Inasmuch as the company has definitely decided on this change in its newscastingprograms it is not economical to continue the present extent of the photographicactivity nor the present number ofpersonnelworking on photographyin the newsdepartment.Accordingly we find it necessary to terminate your services with the companyeffective today.However, in accordance with our practice we are including in yourpaycheck delivered herewith 2 weeks' pay in lieu of 2 weeks' notice.Also includedin your check is an allowance for your vacation pay in lieu of the vacation whichyou have not taken this year.We shall be glad to give you first consideration in connection with any vacancieswhich may occur in the photography section of the news department.GENE STaun,News Director.° See, however, Strul's memorandum to Kelly "News Room Reorganization," datedMay 23, 1958,referred toinfra,wherein Fariss' name is mentioned as a possible TV 7newscaster. 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDQ.When did Collins leave?A. Collins left on the 1st-let's see-either it was the last week of Juneor the first week of July.Q. And he was replaced by Lobo, at that time wasn't he?A. Dick Lobo, yes.Q. And you had a need for Lobo, and obviously you liked him?A. Yes.Q. So that, if he was hired to replace Collins at the beginning of July, thenobviously you had a need at the time for five photographers?A. Yes.Q.When did you stop having the need for the five photographers?A. I would say this. That, when we knew that we were not going to have aneed for the five photographers, at that time, we had a documentary series go-ing at that time, and we then knew of the fact.Q. Can you give us the date, Mr. Strul, what date that was when you stoppedhaving a need for the five photographers?A.We actually had no need for five photographers at that time.Q.What time was that?A. At the time of the hiring of Dick Lobo.Q. And for how long prior to that time did you not have a need for fivephotographers?A. In June.There is also confusion in the record as to the use of the rear screen in Fariss'newscasts and the future use of the news department staff. In a memorandum toKelly dated May 22, 1958, Strul, reporting on his observations of the "WTVT,Tampa, News Operations," the station where Fariss had been doing the 6:30 news-casts, stated, "WTVT is now considering the use of rear screen on their newscasts.This is something we have put to good use.We are currently revising our rearscreen use policy which requires the rear screens to be pertinent to the story or toreplace film."Although, at one point, Strul testified that in April 1958, "the idea was firmed up"that if Respondents obtained the services of a personality type newscaster, it wouldcut back on the photographic material and definitely have a reduction in force inits news department, it is significant that on May 23, 1958, in a report to Kelly onthe subject of "News Room Reorganization," he had among other things, the fol-lowing to say:I recommend continued use of the rear screen at 6:30 but with the basicoperation in the news room. To accomplish this I propose the teaming of twonewsmen . . . one functioning out of the news room . . . the other in frontof full rear screen.The 6:30 news team of be comprised of either someone like Wayne Farissand Charles Baxter, Baxter and Barber or if preferred Brown and Baxter whichwould require a change in the early morning newscaster. I am not eliminatingthe possibility that Frank Fredrick might work out well in a news team ar-rangement.However, the new man-Fredricks, Fariss or whoever is selectedshould do our 11 p.m. news out of the news room.I recommend that all changes be made at the same time with one eye towardspublicizing it as a big news reorganization plan for TV 7.We have already begun putting our photographers on beats.Whenever theyare not covering an assignment they will report to their beats in search of news-photographic or otherwise. If the story is good we plan to refer to our cityhall reporter, our police reporter, etc.And possible we will use a rear screenof that reporter in connection with the story.We hope that this will leadto a flurry of news tips and a fresh TV 7 news approach.Thus it appears clear from Strul's recommendations to Kelly, made less than 3months before the terminations, and prior to the advent of union organization amongthe employees, that a reduction in force in the news department was not in con-templation, but on the contrary the focus was on building up "a fresh TV 7 newsapproach" with the use of Fariss and other newscasters, the continued use of therear screen technique, andthe reassignment of photographer-reporters to keep.searching for news-photographic or otherwise.Significantly, there is no evidence in the record to show why Respondent did notact on the recommendations to build up "a fresh TV 7 news approach."While Respondent did adduce some evidence to show a decrease in the use offilm on the 6:30 p.m. newscast, since Fariss started the show on July 1, and BISCAYNE TELEVISION CORPORATION451assuming arguendothat this situation would warrant an inference that economicconditions necessitated layoffs, I am not persuaded that economic conditions moti-vated the layoffs on August 12.A justifiable ground for dismissal is no defense ifit is a pretext and not the moving cause. SeeN.L.R.B. v. Solo Cup Co., 237F. 2d521 (C.A.8); L. C. Ferguson, et al., dlbla Shovel Supply Co.,118 NLRB 235,enfd.257 F. 2d 88 (C.A. 5).In addition to the evidence of Respondent's hostility toward the Union, and itsoverwhelming efforts to get its employees to withdraw their applications for mem-bership in the Union, there are a number of factors which lend persuasive supportto the theory that the layoffs were not motivated by economic considerations.If a reduction in force in the news department had been decided upon in June,asKelly and ^Strul testified, would Strul have thought in July of shifting Marlinto cover the hours from midnight to 9 a.m., "like our competition did" so as toafford the Respondent"some protection along that line" since it did not havestronger coverage during those hours? 10Moreover, would Strul have told Lipari 2 weeks before the latter was discharged,that he would not transfer him to the day shift because he did not think Lipari wouldbe more valuable to the Respondent in the production of slides if he worked morn-ings, sincehe was planning on having more film shot at night which Lipari wouldhave to process? Strul also told Lipari in this conversation, that he was not pleasedwith the night coverage and wanted more stories covered during the night hours;that hisplanscalled for the photographer-reporter on the 2 to 11 p.m. shift toshoot more than one story during those hours; that he would also cover conventionsand similar functions which take place at night; and that he was to bring the filmback to the station to have Lipari process it for the 11 p.m. news show."Why did Strul repeatedly ask Filer to reconsider his application for union mem-bership and come over to Respondent's side, making note of the fact that he hadgone out of his way to keep Filer in the job, if he and Kelly had already decidedto fire Filer?It will be recalled that Kelly testified that he and Strul decided in June that Marlin,Filer, and Lipari could be laid off, but deferred the actual date of termination untilthe completion of the documentaries and the news department vacation schedule.What explanation is there for Strul's statement to Lobo in the latter part of JulythatRespondent was merely contemplating either a major reduction in force orabolishing the news operation and if he was ordered to make a cutback he did notknow who would be let out?It is significant that on August 12, when the discharges took place, Marlin hadnot yet taken his vacation and Weand was on vacation. Because of the precipitousdischarge of Lipari, while Weand was on vacation, Respondent was unable to per-form any of its lab work and had to ship it out to a private laboratory for processing.With regard to the documentaries, Weand testified without contradicition, thatwhile they were in the last stages of completing the documentary "Port of Return,"which was finished on August 8, Strul talked to him about filming a new docu-mentary on "Metro." It was never filmed.Also worthy of note in this regard isStruzzieri's testimony on cross-examination, that the filming of more documentariesby the news department was discussed at executive staff meetings.A reduction inforce in the news department was never mentioned at these meetings.When we consider these facts, together with the timing of the layoffs (shortlybefore the Board election), the precipitousness of the layoffs without any intimationof such action to its employees, no notice to the Union even though the parties weremeeting together shortly after the notices of termination were drafted, and thethreats set out in detail previously, it becomes apparent and I find that the dischargesofMarlin, Filer, and Lipari on August 12, 1958, did not come about because ofeconomic considerations, but because Respondent was motivated by antiunion con-siderations.It stretches credulity too far to believe that there was only coincidentalconnection between the union activities then current, and the abrupt discharges ofthe employees.Accordingly, I find that Respondent discriminatorily dischargedMarlin, Filer, and Lipari in violation of Section 8(a)(3) of the Act.In arriving at this finding, I have given serious thought to the contention raised by10This finding is based on Weand's testimony which I credit, and Strul's admission thatlie talked with Weand about the second week in July regarding photographic coverageduring the midnight shift.As previously indicated Strul did not impress me as a crediblewitness.I do not accept his explanation that after thinking over the plan carefully andreviewing the records he concluded there did not appear to be sufficient nightwork forone man, and since it did not seem to be financially feasible, he "just dropped it.""This finding is based on Lipari's undisputed testimony, which I credit. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDRespondent in its brief and at the hearing, that since August 12, 1958, the newsdepartment has operated satisfactorily without the three dischargees and the costof producing the program has been reduced by the salaries of the three dischargees.While evidence of such a nature tends to show that the discharges were not discrimi-natory,N.L.R.B. v. Boss Manufacturing Company,107 F. 2d 574 (C.A. 7), never-theless, as the court noted inN.L.R.B. v. Adkins Transfer Company, Inc.,226 F. 2d324 (C.A. 6), "The crucial and controlling fact is what was the true reason backof the discharge." Indeed, a controlling factor which led to my finding above wasthe antiunion attitude on the part of the Respondent as soon as it became awareof the union organization among its employees.This together with the overwhelm-ing array of facts, which in my opinion prove discriminatory motivation on Respond-ent's part and the desire to prevent unionization of its employees, clearly distinguishesthe instant case from theAdkinscase.In the other cases cited and relied upon byRespondent in its brief, it appears that either jobs were combined or departmentswere closed down resulting in layoffs, solely for economic reasons.C. The reduction in wages and alteration in job duties of Jay Weand commencingAugust 12, 1958The complaint as amended at the hearing alleges that Respondent on August 12,1958, discriminatorily reduced Jay Weand's wages from $110 a week to $95 a weekand has otherwise added to and altered his job duties and content because he hadauthorized the Union to represent him in collective bargaining or had engaged in,other concerted activities for the purpose of collective bargaining or other mutualaid or protection.Weand started his employment with Respondent as a news photographer in July1956.In May 1957 he was promoted to chief photographer.When Strul becamenews director in September 1957, the job description of the chief photographer waswritten up by him as follows: "Responsible for performance of all photographers,film editor and lab man.Responsible for maintenance of lab and editing roomequipment.Requisitions purchases with approval of managing director to whomhe is directly responsible.Responsible for film processing, maintenance of cameras,keeping adequate supplies on hand, maintaining close watch on amount of filmshot.When film schedule is heavy fills in as active photographer.Responsible formaintenance of cars."Weand's salary as chief photographer was $110 per week.Weand testified that in the performance of his duties as chief photographer hetransmitted instructions from Strul to the photographer-reporters, but actual jobassignments were given them by the assignment editor, Zeke Segal.Weand testified that some time in May 1958, acting as spokesman for thephotographer-reporters, he talked with Kelly about some grievances which haddeveloped in the news department.12As a result, early in June 1958, Weand wasrelieved of his liaison duties by Strut on the ground that he was insubordinate.Hissalary and other duties remained the same.Weand attended the union meeting on June 29 and filed his application for unionmembership along with the other employees.Thereafter, as found above, Strultalked with him about the fact that Respondent knew that all of the employeessigned union membership applications and told him what results might ensue there-from.Strul also in conversations with other employees, characterized Weand asa "ringleader" and "instigator" of the Union and "troublemaker" in the newsdepartment and suspected Weand of "pressuring" other employees into the Union.13Weand was on vacation on August 12.He testified he was at home when hereceived a call to come into the station.Strul toldWeand that Respondent wasgoing to have an economy wave and was laying off three men. Strul then informedWeand that the position of chief photographer was eliminated and his pay wasreduced to $95 a week.Weand inquired why this change had not taken placebefore: Strul replied, "you are a victim of the squeeze play between Union andmanagement."Upon his return to the station on August 17, Weand was placed on the 2 to 11p.m. shift.He has since that time performed all of the lab work, which takes upfrom 70 to 80 percent of his time, he does all of the film editing for the 6:30 p.m.and 11 p.m. newscasts 14 he shoots promotion films, he prepares slides, and he isworked in on news stories from time to time.He has worked an average of 41/2hours per week overtime from August 17 to the week preceding the hearing.17Weand stated he had previously taken the grievances up with Strul, withoutresult.13 See testimony of Filer and Lobo above and findings made with respect thereto.14Previously two or three men assisted editing the film for the 6 :30 show and one mandid the 11 p.m. show. BISCAYNE TELEVISION CORPORATION453.Strul, testifying regarding his conversation with Weand on August 12, stated thathe advised Weand the chief photographer's job was abolished, and he was beingoffered "another job which primarily consisted of the same duties with the exception.of serving as a liaison between [me] and the men, and that he would have nosupervisory authority."Strul askedWeand if he would accept that position.Weand replied that he had to eat, but otherwise did not indicate he would accept.Weand told Strul he thought his union activity was the reason for the change in,jobs.Strul stated that the only reason was a reduction in photographic activity,."that the cutback had been going along for some time," and that Respondent nolonger needed a chief photographer with only two men on the news photographicstaff.Strul admitted that something about "squeeze play" was mentioned in theirconversation.His testimony in this regard is as follows: "When he [Weand] saiditwas because of union activity and nothing else, I told him, I repeated again whyhe had been given him new job, and why his job had been abolished, and I toldhim that he was caught in a squeeze between the Union and the Company becauseon August the 8th at the original National Labor Relations Board meeting, withMr. Strickland when Mr. Mamet was present, and we suggested that, we said, thatwe considered Mr. Jay Weand a supervisor and Mr. Mamet said that he was not asupervisor, butMr.Mamet made the statement that if necessary he could beconsidered a supervisor.But he was doing us a favor, because if he was to remainas a supervisor he would not be permitted to shoot film, edit film or handle any ofhis normal duties.Therefore, he was caught in a squeeze between the Companyand the Union, since we were cutting back on our film and as a member of theUnion, he would still not be a chief photographer."I do not credit Strul's testimony regarding his explanation of "squeeze play" toWeand.As noted, Strul told Weand that although the job of chief photographerwas abolished, his new job consisted of the same duties except that he would notact as liaison.Weand, however, had already been relieved of the liaison duties in,June, with no change in salary, hours of employment, or job content. It was onlyafter union organization had gotten underway and Weand was considered byRespondent as a "ringleader" and "instigator" of the Union and "troublemaker" inthe news department that Respondent took action against him while at the sametime discharging the other employees for their union membership and activities as,found above. I find that in reducing Weand's wages from $110 to $95 a week on,.August 12, 1958, and altering his job duties and content, Respondent was motivatedby antiunion considerations, and by so doing violated Section 8(a)(3) of the Act.D. Objections to the election in Case No. 12-RC-348On November 6, 1958, by direction of the Board, it was ordered that a hearingbe held to resolve the issues raised by the petitioner's (Union's) objections to theconduct of the election in Case No. 12-RC-348 15 and the employer's (Respondent's)exceptions to the Regional Director's report on objections. Said hearing wasconsolidated with the hearing in Cases Nos. 12-CA-494 and 12-CA-587.It is unnecessary to belabor this report with separate resolutions of each of theUnion's objections.Suffice it to say that I believe and find that by the conduct ofStruzzieri set out in detail in the section of this report "Organization of the film-editing and news department employees; interference, restraint, and coercion," theRespondent interfered with the conduct of a free election contemplated by the Act.Accordingly, I will recommend that the election be set aside and a new electionheld.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction of the type ordered in such cases.I have found that the Respondent has discriminated and continues to discriminatein regard to the hire and tenure of employment of Cal Marlin, Charles Filer, andJoseph Lipari and in regard to the terms and conditions of employment of. JayWeand. It will be recommended that Respondent offer to Marlin, Filer, and Lipariimmediate reinstatement to his former or substantially equivalent position and makeeach whole for loss of pay he suffered as a result of the discrimination against himby payment to each of a sum of money equal to that which he would have earned15The appropriate unit in the stipulation for certification upon consent election con-sisted of three employees in the film-editing department.The election resulted in threevotes cast against the participating labor organizations.535828-60-vol. 125-30 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDas wages from on or about August 12, 1958, to the date of the offer of reinstatementless his net earnings during such period, the backpay to be computed on a quarterlybasis in the manner established by the Board in F. W.Woolworth Company,90NLRB 289. I shall also recommend that the Respondent fully restore the statusquo of Jay Weand as to wages and job and that Respondent make him whole in asum of money by which it reduced his wages from on or about August 12, 1958. Itwill also be recommended that Respondent preserve and upon reasonable requestmake all pertinent wage records available to the Board or its agents.I am of the opinion that the unfair labor practices found herein disclose a courseof conduct displaying a deliberate intent on the part of the Respondent in oppositionto the purposes of the Act and indicates the likelihood of Respondent resorting toother acts of interference, restraint, and coercion in violation of the Act. I willtherefore recommend that Respondent cease and desist from in any manner infring-ing upon the rights of the employees as guaranteed in Section 7 of the Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.LocalsNos. 666 and 780, International Alliance of Theatrical Stage Em-ployees and Moving Picture Machine Operators of the United States and Canada,AFL-CIO, are labor organizations within the meaning of Section 2(5) of the Act.2.By interrogating its employees as to their union membership and activities;by advising its employees that opportunities to become a director or to be promotedto the management level would not be as good if they joined the Union; by threaten-ing a reduction in force and the dissolution of the news department "as we know it";by requesting its employees to withdraw their union membership applications; byasking its employees to vote against the Union; and by refusing employee Lipari aletter of recommendation because the Union filed unfair labor practice chargesagainst it, the Respondent engaged in interference, restraint, and coercion of itsemployees in the exercise of rights guaranteed by Section 7 of the Act and therebyengaged in unfair labor practices proscribed by Section 8(a)( I) of the Act.3.By discriminating in regard to the hire and tenurmof employment of Cal Marlin,Charles Filer, and Joseph Lipari and by discrimination in regard to the terms andconditions of employment of Jay Weand, thereby discouraging membership in LocalNo. 666, International Alliance of Theatrical Stage Employees and Moving PictureMachine Operators of the United States and Canada, AFL-CIO, the Respondenthas engaged in and is engaging in unfair labor practices proscribed by Section8(a)(3) of the Act.4.The aforesaid unfair labor practices affect commerce within the meaning ofthe Act.5.The Respondent engaged in conduct which interfered with the election inCase No. 12-RC-348 and deprived its employees of their freedom of choice.[Recommendations omitted from publication.]Miranda Fuel Co., Inc.andMichael LopuchandLocal 553, Inter-national Brotherhood of Teamsters, Chauffeurs,Warehouse-men and Helpers of America, Party to the ContractLocal 553, International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of AmericaandMichael LopuchandMiranda Fuel Co., Inc.,Party to the Contract.Cases Nos.2-CA-5833 and 2-CB-2179.November 30, 1959DECISION AND ORDEROn December 18, 1958, Trial Examiner Samuel Ross issued hisIntermediate Report in the above-entitled proceedings, finding thatthe Respondents had engaged in and were engaging in certain unfair125 NLRB No. 53.